       Dated: 9/30/2019




                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION

  In re:                                               )   Case No. 18-07868
                                                       )
  CHRISTOPHER ROBERTS KELLY                            )   Chapter 11
                                                       )
                                                       )
                            Debtor.                    )   Judge Walker


                              AGREED ORDER DISMISSING CASE

           This matter came before the Court on September 24, 2019 as a result of the U.S. Trustee’s

 Motion to Convert Pursuant to 11 U.S.C. § 1112(b) (Docket Entry 126). After negotiation, the

 parties have agreed that the case should be dismissed instead of converted. Debtor shall pay the

 U.S. Trustee quarterly fees, in the projected amount of $1,300, within 7 days of this order being

 entered.

           IT IS THEREFORE ORDERED that Debtor’s Chapter 11 case is dismissed.




              THIS ORDER WAS SIGNED AND ENTERED ELECTRONICALLY
                    AS INDICATED AT THE TOP OF THE FIRST PAGE




Case 3:18-bk-07868         Doc 132     Filed 09/30/19 Entered 09/30/19 10:54:46          Desc Main
                                      Document      Page 1 of 2
 Agreed & Accepted for Entry:

 PAUL RANDOLPH ,                             DEBTOR’S COUNSEL
 ACTING U.S. TRUSTEE, REGION 8

  BY: /s/ Megan Seliber                      /s/ Steve Lefkovitz (MRS w/ permission 9/24/19)
 MEGAN SELIBER                               STEVE LEFKOVITZ
 Trial Attorney for the U.S. Trustee         Lefkovitz and Lefkovitz
 318 Customs House, 701 Broadway             618 Church Street, Suite 410
 Nashville, TN 37203                         Nashville, TN 37219
 615-695-4060; 615-736-2260 (fax)            615-256-8300; 615-250-4926 (fax)
 Megan.Seliber@usdoj.gov                     slefkovitz@lefkovitz.com



 COUNSEL FOR CREDITOR LORI KELLY

 /s/ Phillip Young (w/ permission 9/24/19)
 PHILLIP G YOUNG
 Thompson Burton PLLC
 One Franklin Park
 6100 Tower Circle, Suite 200
 Franklin, TN 37067
 615-465-6008; 931-381-0058 (fax)
 Email: phillip@thompsonburton.com




                                                                   This Order has been electronically
                                                                   signed. The Judge's signature and
                                                                   Court's seal appear at the top of the
                                                                   first page.
                                                                   United States Bankruptcy Court.

Case 3:18-bk-07868      Doc 132    Filed 09/30/19 Entered 09/30/19 10:54:46                Desc Main
                                  Document      Page 2 of 2
